The
summit of our leaders is over. Each of us here at the
General Assembly has different feelings about it. Mine,
I must say, are anxiety and hope. I am anxious not
about the future of the United Nations as an
Organization — its existence, after all, is not an end in
itself — but about what the future of the United
Nations holds.
I place my hope in the future of the United
Nations, because the present does not evoke unbridled
optimism. There is but one source of optimism for all
of us: that the summit, just finished, may serve as a
wake-up call for us.
Ernest Hemingway, an American who lived in
Europe, evoked John Donne, who wrote, “never send
to know for whom the bell tolls, it tolls for thee”. This
turned out to be appallingly apt. Hemingway’s “For
Whom the Bell Tolls” was written in the late 1930s and
is set at the time and in the country where Guernica
was destroyed. It is no coincidence that a depiction of
that destruction hangs outside the Security Council
Chamber. We all know what happened afterwards:
from the ruins of the world the United Nations
emerged.
Belarus is not a doomsayer. Indeed, we ourselves
experienced the utter horror of the Second World War
in greater measure than anyone else and we do not
want to see it repeated. But during the sixtieth
anniversary year of the victory and of the founding of
the United Nations, it is quite appropriate to recall
these things.
I do not want to state the obvious: that the United
Nations is the Organization of all States, large and
small, rich and poor. In this Organization everyone has
equal rights and all work together to create the main
product: peace. Yet I have to mention this because
under the banner of reform there is a move to turn our
Organization — de facto and de jure — into an
instrument for the domination of some States by others.
We all have witnessed this.
A short while ago it was officially proposed that
we approve a new decision-making procedure for the
specialized agencies: those who pay more would have
more votes. Now it is being proposed that we elect
members to the main human rights body of the United
Nations on the basis of subjective criteria. This is a
dangerous trend, and a deviation from the United
Nations Charter. It will lead to the splintering of the
United Nations.
Does the United Nations really need reform
which creates preconditions for the more frequent and
more arbitrary use of force at the sole discretion of the
mighty? We are against reform which would turn the
Organization created out of the ashes of the Second
World War into an instrument of diktat by the militarily
and economically most powerful States. Does the
17

United Nations need reform which would divide
countries into those “worthy” and those “unworthy” of
international assistance, into pupils and teachers in
matters of governance and social development? We do
not want such reform.
To preserve and build upon the core values of the
United Nations Charter, taking into account the
realities of today, is the major task of genuine reform
that our Organization really needs. The diversity of
routes to progress is among those core values. At the
summit, the President of the Republic of Belarus
stressed that this can ensure the stability of the world
and is an enduring value of our civilization (see
A/60/PV.5). In today’s unipolar world, this value is not
only belittled but challenged as well.
What is behind the calls we heard in this Hall last
week to “help those who wish to help themselves”? In
practice this is a selective approach which recognizes
the right to development only for those countries which
have adopted government and economic reforms in
accordance with a strictly defined model. Let us
consider whether we need to clone this model the
world over. Does it represent the strength and the value
of our civilization? Does it represent the value of the
United Nations? What can this one-sided world give to
people? Will it be a comfortable home for our
children?
Today, as never before, we need to take an honest
look at our world, which would allow us to discuss
critical problems in a free and transparent manner and
to look together for ways to solve them.
An honest look at today’s world, for instance,
would not allow us to overlook the problem of
trafficking in human beings. This disgrace of the
twenty-first century has overtaken all regions of the
world. The most vulnerable — women and children,
whose protection should be the priority task of the
United Nations — serve as living merchandise. Forced
adolescent labour, the sexual enslavement of women
and girls and trafficking in human organs should be
decisively opposed by all States and prohibited in their
legislation.
There is much to do in this sphere. Today, after
all, fewer than half of Member States have ratified the
Protocol to Prevent, Suppress and Punish Trafficking
in Persons, Especially Women and Children. Just over
a dozen countries have adopted national strategies or
action plans to combat trafficking in human beings.
But it will be possible to turn this social evil back only
through a universal effort. In that respect, we consider
it extremely important that all parties involved in that
criminal trade be held responsible, including the
consumers of those human commodities. It is high time
for us to launch a decisive and organized campaign at
the United Nations against all forms of trafficking in
and exploitation of human beings, and to forge a global
partnership against slavery and trafficking in human
beings in the twenty-first century.
Looking honestly at today’s world we cannot
ignore the long-term effects of the Chernobyl disaster.
The largest manmade disaster of the twentieth century,
it has negatively impacted on the lives of millions of
people and caused enormous economic damage. In
Belarus alone, the disaster caused US$ 235 billion in
damages. The Government of Belarus has
accomplished much in the years since the disaster to
minimize its effects. Now the time has come to assess
the effectiveness of international assistance in that area
and to chart the priorities for our joint work for the
coming decade. Those are the issues that will be on the
agenda of the international conference on the
Chernobyl disaster to be held in April 2006 in Minsk.
We call on Member States and all those who care about
the fate of the millions of Chernobyl victims to support
the Assembly’s adoption of the draft resolution on
Chernobyl. Finally, we propose the convening of a
special meeting of the General Assembly on 26 April
2006 to commemorate the twentieth anniversary of the
Chernobyl tragedy.
Belarus is a country that is used to relying on
itself. We are not seeking any unfair international
advantages nor do we follow anyone else’s political
lead. We have confidence in the strength, talent and
diligence of our people. That is what allows us to speak
and act in a principled and honest fashion in the
international arena, without reference to the wishes of
the powerful.
It is precisely for that reason that we stand for an
open and honest dialogue at the United Nations. This is
our common home. Here, the same simple,
unconditional and clear principle should apply for all
countries: equal among equals. The future of the
United Nations rests on that. Belarus is ready to work
with everyone to make that future happen.